t c memo united_states tax_court francisco a murillo petitioner v commissioner of internal revenue respondent docket no filed date francisco a murillo pro_se andrew j mandell and lewis j abrahams for respondent memorandum opinion tannenwald judge respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to a loss deduction for money forfeited to the united_states if not whether imposing a liability for taxes on forfeited money without allowing a loss deduction violates the double_jeopardy clause of the fifth_amendment or the excessive fines clause of the eighth amendment to the u s constitution and whether petitioner is subject_to the tax on early distributions from his individual_retirement_accounts ira's under sec_72 this case was submitted fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in mineola new york at the time he filed the petition in this case background in april of after a 29-year career with bank of america petitioner's job was eliminated in the course of a corporate_reorganization and his services terminated during petitioner received a lump-sum payment of dollar_figure from his retirement_plan which he rolled over into a retirement account at merrill lynch he also received a net payment of dollar_figure from unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure bank of america which he rolled over into various accounts he opened with fidelity investments between date and date approximately dollar_figure in u s currency was deposited in five of petitioner's bank accounts in the new york city metropolitan area all in amounts of less than dollar_figure an indictment was filed against petitioner on date and a superseding indictment on date the superseding indictment charged petitioner with conspiracy to structure cash deposits into bank accounts in the new york area for the purpose of avoiding federal currency transaction reporting requirements substantive structuring counts relating to approximately dollar_figure in u s currency deposited into various bank accounts during the period date through date in violation of u s c sections and a and counts alleging violations of customs reporting requirements on date petitioner entered into a plea agreement whereby he agreed to plead guilty to of the substantive structuring counts contained in the superseding indictment in a related civil_proceeding all funds on deposit in a number of petitioner's accounts were forfeited to the united_states pursuant to u s c sec_981 and supp ii the consent decree of forfeiture and order of delivery in that proceeding was issued on date in the plea agreement the u s attorney's office recommended that because of the decree of forfeiture the imposition of a fine was not warranted the sentencing court agreed with the recommendation and on date petitioner was ordered to pay a special assessment of dollar_figure and was sentenced to months' imprisonment for each of the counts with the terms of imprisonment to run concurrently for a total of months' imprisonment among the accounts forfeited were petitioner's ira's at merrill lynch and fidelity investments the ira's the total amount forfeited from the ira's the ira_distributions was dollar_figure petitioner wa sec_57 years old at the time of the ira_distributions petitioner reported the ira_distributions as taxable_income on his federal_income_tax return he did not include the 10-percent additional tax on early distributions from qualified_retirement_plans pursuant to sec_72 the sec_72 tax petitioner does not meet any of the exceptions to the sec_72 tax provided in sec_72 petitioner claimed a schedule c loss that respondent disallowed in the amount of dollar_figure attributed to the forfeiture the exception for distributions set forth in subparagraph a v of sec_72 does not apply to ira_distributions sec_72 discussion loss deduction sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual the deduction is limited to losses_incurred in a trade_or_business or in any transaction entered for profit or to certain theft or casualty losses sec_165 courts consistently have disallowed loss deductions where the deduction would frustrate a sharply defined federal or state policy 863_f2d_417 5th cir 213_f2d_102 10th cir affg 20_tc_308 69_tc_114 the test of nondeductibility is the severity and immediacy of the frustration resulting from allowance of the deduction 905_f2d_667 2d cir revg on other grounds 93_tc_108 wood v united_states supra petitioner pleaded guilty to counts of structuring cash transactions in violation of federal statutes including u s c section the civil forfeiture of petitioner's accounts was pursuant to u s c sec_981 and supp ii which provides that any property real or personal involved in a transaction or attempted transaction in violation of a or of title or any property traceable to such property is subject_to forfeiture to the united_states u s c sec_981 the title sections establish the federal government's policy against structuring see stephens v commissioner f 2d pincite to allow petitioner a deduction for losses arising out of illegal activities would undermine public policy by permitting a portion of the forfeiture to be borne by the government thus taking the sting out of the forfeiture see 356_us_30 wood v united_states supra pincite 69_tc_75 affd 611_f2d_1160 5th cir farris v commissioner tcmemo_1985_346 affd without published opinion 823_f2d_1552 9th cir petitioner seeks to draw a line between his situation and the cases denying deductions for forfeitures on the ground that such cases involved drug dealers whose activities involve much more serious violations of law than his structuring of bank_deposits we think this distinction is without merit the congress by its enactment of the antistructuring statutory provisions established a declared public policy taking into account the presumption against congressional intent to encourage violation of declared public policy tank truck rentals inc v commissioner supra pincite and that the antistructuring provisions constituted subtitle h of the anti- drug abuse act of publaw_99_570 100_stat_3207 we think it clear that allowance of petitioner's claimed deduction would frustrate a clearly defined national policy we hold that petitioner is not entitled to a loss deduction constitutional arguments petitioner argues that taxing the ira_distributions without allowing a loss deduction for the forfeiture violates the double_jeopardy clause of the fifth amendment3 and the excessive fines clause of the eighth amendment4 to the u s constitution petitioner cites 511_us_767 509_us_602 and 490_us_435 both the double_jeopardy clause and the excessive fines clause protect individuals against punishment 83_f3d_779 6th cir the imposition of liability for a federal_income_tax deficiency has a remedial intent and is not a punishment id 13_f3d_432 1st cir affg tcmemo_1993_61 98_tc_165 cf 303_us_391 holding that the addition_to_tax for fraud is remedial courts have considered the case sec_3 u s const amend v provides nor shall any person be subject for the same offence to be twice put in jeopardy of life or limb u s const amend viii provides excessive bail shall not be required nor excessive fines imposed cited by petitioner in the federal_income_tax arena and found that these cases did not apply for purposes of the double_jeopardy clause or the excessive fines clause united_states v alt supra 62_f3d_97 4th cir affg tcmemo_1994_128 mcnichols v commissioner supra see united_states v ursery u s ___ 116_sct_2135 which considered the cases petitioner cites in the context of a civil forfeiture under u s c sec_981 the same statute under which petitioner forfeited his funds and held that such civil forfeiture was not punishment for purposes of the double_jeopardy clause see also hudson v united_states u s date which provides a further analysis of the cases which petitioner cites we hold that the denial of the loss deduction while imposing a liability for federal_income_tax on the forfeited money does not violate the double_jeopardy clause or the excessive fines clause sec_72 tax sec_72 provides if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income ira's are qualified_retirement_plans as defined in sec_4974 sec_4974 sec_72 provides for certain exceptions none of which apply to petitioner petitioner argues that the ira_distributions should not be subject_to the sec_72 tax because he personally did not receive the funds or receive a benefit therefrom and the withdrawals were involuntary respondent counters with the assertion that unless one of the exceptions applies statutory language requires the imposition of the addition_to_tax irrespective of actual receipt by or benefit to the taxpayer or the voluntary nature of the distribution petitioner constructively received the ira_distributions when his accounts were forfeited and cannot escape taxation on the basis that the funds were disbursed to a third party 89_tc_287 keogh_plan withdrawal pursuant to respondent's income_tax levy vorwald v commissioner tcmemo_1997_15 ira garnished to pay child_support cf kochell v united_states 804_f2d_84 7th cir trustee in bankruptcy who succeeded to rights of ira beneficiary was held taxable on distribution used to satisfy creditors of the beneficiary see also pilipski v commissioner tcmemo_1993_461 to the same circuit the purpose of the early withdrawal penalty is to prevent the diversion of ira funds to nonretirement uses and to recapture a measure of the tax benefits that have been provided s rept 1986_3_cb_1 h rept 1986_3_cb_1 see also 98_tc_283 discussing former sec_408 the predecessor of sec_72 the language of sec_72 does not differentiate between voluntary and involuntary withdrawals thus we have held the sec_72 tax to be applicable where the taxpayer did not initiate the distribution 101_tc_215 pension_plan distribution due to termination of plan aronson v commissioner supra ira distribution followed insolvency of financial_institution vorwald v commissioner supra on the other hand in larotonda v commissioner t c pincite we recognized the same legislative purpose in respect of the addition_to_tax on distributions from keogh_plans under sec_72 but held that that section did not apply where the proceeds of such a plan were levied upon to satisfy respondent's income_tax levy we reaffirmed our holding in larotonda in aronson v commissioner supra pincite pointing out that in larotonda the irs notice_of_levy triggered the taxable_event and we were concerned that congress did not intend the additional tax to apply to such a situation consequently we ruled for the taxpayers and concluded that they were not liable for the 10-percent additional tax we think that the instant case falls within larotonda here the decree of forfeiture not only triggered but was itself the event which constituted the ira withdrawals in this context the presence of an obligation on the part of the taxpayer is less clearly defined in the case of a forfeiture than when there is a levy to satisfy a previously determined tax_liability moreover unlike the taxpayer in aronson petitioner herein neither received nor had control of the use of the ira_distributions we are not persuaded by respondent's argument that the instant situation falls within the ambit of aronson because by virtue of the plea agreement his consent to the forfeiture and his avoidance of a fine or potentially longer prison sentence petitioner should be treated as having voluntarily made a premature withdrawal and therefore should be liable for the 10-percent addition_to_tax under sec_72 we do not believe the circumstances surrounding the plea agreement were such as to impart a voluntary patina to the ira withdrawals in the final analysis petitioner had no realistic choice see 88_tc_1384 affd in a published order 850_f2d_611 9th cir where a plea agreement did not avoid characterization of a payment as a fine or penalty we hold that petitioner is not liable for the sec_72 tax with respect to the ira_distributions to implement our holding herein decision will be entered for respondent in respect of the basic deficiency in income_tax but for petitioner in respect of the 10-percent addition_to_tax under sec_72 an appropriate decision will be entered
